Citation Nr: 0109837	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to a compensable evaluation 
for a hearing loss disability, left ear.

In March 1998, the Board remanded the issue to the RO for 
further development.  While on appeal, the veteran was found 
to have a bilateral hearing loss.  By rating decision dated 
in February 2000, the RO, in effect, granted entitlement to 
service connection for a right ear hearing loss by 
characterizing the issue as an increased rating for a 
"bilateral" hearing loss disability.  As it is to the 
veteran's benefit to have both ears service-connected, the 
Board agrees with the RO's decision and will proceed on the 
merits of the issue as styled on the title page.  As such, 
the requested developments have been accomplished and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Neither the pre-amendment or post-amendment versions of 
the hearing loss regulations are more favorable to the 
veteran in this case and both will be considered as 
applicable.

3.  Under the pre-amendment and post-amendment criteria, the 
veteran had level I hearing in the right ear, and level I 
hearing in the left ear prior to June 1999.

4.  Under the pre-amendment and post-amendment criteria, the 
veteran has level I hearing in the right ear, and level I 
hearing in the left ear since June 1999.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss disorder prior to and after June 1999 under 
either the pre-amendment or post-amendment regulations are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (1998) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Historically, the Board notes that the veteran was originally 
granted entitlement to service connection for left ear 
hearing loss in February 1973 and a noncompensable evaluation 
was assigned.  In 1995, he requested an increased rating, 
which was denied by rating decision in September 1995, on the 
basis that the submitted medical evidence failed to show 
treatment for or complaints of a hearing loss disability.  It 
appears that the veteran had not undergone an audiology 
examination for many years.  As part of the claim 
development, he was scheduled for an examination on several 
occasions but failed to report.  

After a remand from the Board in March 1998, the veteran 
reported for an audiology examination in January 2000.  The 
examination reflects, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
45
55
LEFT
N/A
15
30
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The clinical assessment was bilateral 
hearing loss with unilateral tinnitus.  

The Board notes that while this appeal was pending, the 
applicable rating criteria for hearing loss, 38 C.F.R. § 4.85 
et seq., was amended effective June 11, 1999.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  The timing of this change 
in the regulations requires the Board to first consider 
whether the amended regulation is more favorable to the 
veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds no substantive 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the rating 
assigned to the veteran's hearing loss disability.

Based on the evidence above and in light of the applicable 
regulations, the Board finds that the veteran's defective 
auditory acuity was a level I in the right ear and a level I 
in the left ear under both the old or new hearing loss 
regulations prior to and after November 1997 and a 
noncompensable evaluation is warranted.  Although the veteran 
has maintained that his hearing is worsening, ratings for 
hearing loss are determined by a mechanical application of 
the audiometric findings to the rating provisions and the 
Board has no choice but to deny his claim at this time.  See 
Lendenmann v. Principi, 3 Vet. App. at 349.  Additionally, it 
is not shown from the record that there is marked 
interference with employment, nor is it indicated that there 
are recurrent hospitalizations related to this pathology.  As 
such, the disability is not so unusual as to render 
application of the regular schedular provisions impractical.  
38 C.F.R. § 3.321 (2000).

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act.  By virtue of the 
information contained in the statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to this claim has been associated with the 
claims file.  The veteran's service medical records are also 
associated with the claims file.  In addition, the veteran 
was scheduled for several VA examinations, which specifically 
addressed the claim on appeal but failed to report until 
February 2000.  Therefore, the Board finds that the 
requirements of the Veterans Claim Assistance Act have been 
satisfied.


ORDER

The claim for entitlement to a compensable evaluation for a 
bilateral hearing loss disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

